DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hole of claim 5 and the reflective material of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings are also objected to because Figures 1, 2, 7, 8A and 8B include two figures that must be separated and separately described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 7 and 8 are objected to because “the lifting direction” lacks antecedent basis.
Claim 14 is objected to because “the top surface” lacks antecedent basis.
Claim 16 is objected to because “the projection range” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 7, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang [US 8,168,905].
	In regard to claim 1, Yang discloses [in Figs. 4-6] a key structure, comprising: a bottom plate [32’] having a through hole [annotated below]; a keycap [10’]; 5a lifting mechanism [34’] pivotally connected to the bottom plate and the keycap; a thin-film switch layer [22] having a reflective structure [221] corresponding to the through hole; and a backlight module [21], comprising: 10a circuit layer [218]; a light source [217] disposed on the circuit layer and configured to emit light towards the reflective structure; and a reflective layer [214] disposed surrounding the light source to reflect a reflected light from the reflective structure to the thin-film switch layer.  

    PNG
    media_image1.png
    198
    433
    media_image1.png
    Greyscale

15	In regard to claim 3, Yang discloses [in Fig. 6] the key structure according to claim 1, wherein the light source [217] has a light-emitting area, the reflective structure [221] has a distribution area, and 20the distribution area is greater than the light-emitting area.  
	In regard to claim 7, Yang discloses [in Fig. 6] the key structure according to claim 1, wherein the reflective structure [221] and the light source [217] do not overlap [col. 3, lines 4-8] along the lifting direction of the keycap [10’].  
	In regard to claim 10, Yang discloses [in Fig.6] the key structure according to claim 1, wherein the reflective structure [221] comprises a plurality of reflective portions 
	In regard to claims 13 and 15, Yang discloses [in Figs. 4-6] the key structure according to claim 1, wherein the backlight module [21] further comprises: a protection layer [210] disposed on the light source [217] and the circuit layer [218], 15wherein the reflective layer [214] is disposed on the protection layer or the circuit layer, and wherein key structure further comprises 20a buffer layer [220] disposed between the protection layer and the bottom plate [32’].  
	In regard to claim 14, Yang discloses [in Figs. 4-6] the key structure according to claim 1, wherein the key structure further comprises a buffer layer [210] disposed on the circuit layer [218] and surrounding the light 20source [217]; wherein the top surface [when the key structure is turned upside down] of the buffer layer has a reflective material [211].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [US 8,168,905] in view of Wang [US 9,633,803].


    PNG
    media_image2.png
    367
    620
    media_image2.png
    Greyscale

	In regard to claim 8, Yang discloses [in Figs. 4-6] the key structure according to claim 1.  Yang does not disclose that the reflective structure 15and the light source partially overlap along the lifting direction of the keycap.  Wang teaches [in Fig. 3] that the reflective structure [3, col. 4, lines 54-56] 15and the light source [22] partially overlap along the lifting direction of the keycap [14].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to partially overlap .

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [US 8,168,905] in view of Chen et al. [Chen hereinafter, US 10,121,613].
In regard to claims 4 and 5, Yang discloses [in Figs. 4-6] the key structure according to claim 1.  Yang does not disclose that the thin-film switch 18layer comprises a first layer, a second layer, and a spacer layer disposed between the first layer and the second layer, 5wherein the reflective structure is formed on the first layer or the second layer, and wherein the first layer or the second layer has a hole exposing the reflective structure.  Chen teaches [in Figs. 2-4] that the thin-film switch 18layer [120] comprises a first layer [122], a second layer [121], and a spacer layer [123] disposed between the first layer and the second layer, 5wherein the reflective structure [122b] is formed on the first layer or the second layer, and wherein the first layer or the second layer has a hole [122c1] exposing the reflective structure [122b].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the thin-film switch layer of Chen with the key structure of Yang in order to direct the light and illuminate the keycap as desired. 
In regard to claim 9, Yang discloses [in Figs. 4-6] the key structure according to claim 1.  Yang does not disclose that the thin-film switch layer comprises a first layer, 20a second layer, and a spacer layer disposed between the first layer and the second layer, 19wherein the reflective structure is formed on the spacer layer.  Chen teaches [in Figs. 2-4] that the thin-film switch layer [120] comprises a first layer [122], 20a second layer [121], .

Claims 4, 6, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [US 8,168,905] in view of Lin [US 2010/0147660].
In regard to claims 4 and 6, Yang discloses [in Figs. 4-6] the key structure according to claim 1.  Yang does not disclose that the thin-film switch 18layer comprises a first layer, a second layer, and a spacer layer disposed between the first layer and the second layer, 5wherein the reflective structure is formed on the first layer or the second layer, and wherein the reflective structure 10is disposed between the first layer and the second layer.  Lin teaches [in Figs. 1-4] that the thin-film switch 18layer [34] comprises a first layer [343], a second layer [341], and a spacer layer [342] disposed between the first layer and the second layer, 5wherein the reflective structure [345] is formed on the first layer or the second layer, and wherein the reflective structure 10is disposed between the first layer and the second layer [Fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the thin-film switch layer of Lin with the key structure of Yang in order to direct the light and illuminate the keycap as desired. 
In regard to claim 11, Yang discloses [in Figs. 4-6] the 5key structure according to claim 1.  Yang does not disclose that the reflective structure comprises a plurality of 
In regard to claim 12, Yang discloses [in Figs. 4-6] the 5key structure according to claim 1.  Yang does not disclose that the reflective structure comprises a plurality of reflective portions, a recess is formed between 10every two adjacent reflective portions, and the reflective portions and the recesses form a concave-convex structure.  Lin teaches [in Figs. 1-4] that that the reflective structure [345] comprises a plurality of reflective portions, a recess is formed between 10every two adjacent reflective portions [Fig. 3], and the reflective portions and the recesses form a concave-convex structure [Fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the reflective structure of Lin with the key structure of Yang in order to direct the light and illuminate the keycap as desired.
In regard to claim 16, Yang discloses [in Figs. 4-6] the 5key structure according to claim 1.  Yang does not disclose that the light source is within the projection range of the keycap along a lifting direction.  Lin teaches [in Fig. 3] that the light source [4] is within the projection range of the keycap [3] along a lifting direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed place the light source within the projection range of the keycap along a lifting direction in order to direct the light and illuminate the keycap as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833